PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of
Giobbi, et al.
Application No. 13/942,549
Filed: July 15, 2013
Attorney Docket No. 10001-04017 US
:
:
:                        NOTICE     
:
:




This is a notice regarding the request for acceptance of a fee deficiency submission under 
37 CFR 1.28(c) filed March 22, 2022. 

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done.  

The fee deficiency submission under 37 CFR 1.28 is hereby REJECTED.

As stated in 37 CFR 1.28(c), if status as a small entity is established in good faith, and fees as a small entity are paid in good faith, in any application or patent, and it is later discovered that such status as a small entity was established in error, or that through error the Office was not notified of a loss of entitlement to small entity status as required by § 1.27(g)(2), the error will be excused upon: compliance with the separate submission and itemization requirements of paragraphs (c)(1) and (c)(2) of this section, and the deficiency payment requirement of paragraph (c)(2)(ii) of this section: 
  
(ii) Itemization of the deficiency payment. An itemization of the total deficiency payment is required. The itemization must include the following information: 

(A) Each particular type of fee that was erroneously paid as a small entity, (e.g., basic statutory filing fee, two-month extension of time fee) along with the current fee amount for a non-small entity;
 
(B) The small entity fee actually paid, and when. This will permit the Office to differentiate, for example, between two one-month extension of time fees erroneously paid as a small entity but on different dates;
 
(C) The deficiency owed amount (for each fee erroneously paid); and 

(D) The total deficiency payment owed, which is the sum or total of the individual deficiency owed amounts set forth in paragraph (c)(2)(ii)(C) of this section. 

The instant request does not comply with (A), (B) and (C) and (D), as listed above. In this regard, the present request fails to indicate the current fee amount for a non-small entity for each fee that was erroneously paid in error, the small entity fee actually paid as a small entity on 
January 27, 2021 for each fee erroneously paid and the deficiency owed amount for each fee erroneously paid and the total deficiency payment owed. Thus, a proper itemization should be submitted with any renewed request under 37 CFR 1.28(c). 
 
Applicant is given ONE MONTH from the mailing date of this Notice to submit the required replacement itemized listing of each fee erroneously paid as a small entity in compliance with 37 CFR 1.28(c)(2)(ii).  NO EXTENSION OF TIME UNDER 37 CFR 1.136 IS PERMITTED.  

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By Internet:		EFS-Web1 

Any questions concerning this matter may be directed to Paralegal Specialist Debra Wyatt at (571) 272-3621.


/DEBRA WYATT/Paralegal Specialist, OPET                                                                                                                                                                                                        




    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).